PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,208,696
Issued: December 28, 2021
Application No. 15/566,583
Filed: October 13, 2017
Atty. Dkt. No. 178587 
: PATENT TERM ADJUSTMENT/
: NOTICE OF INTENT TO ISSUE
: CERTIFICATE OF CORRECTION
:
:


This decision is in response to the application for patent term adjustment filed under 37 CFR 1.705(b), February 25, 2022, requesting that the patent term adjustment be increased from 409 days to 466 days.

The Office has re-determined the PTA to be 473 days.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 USC 154(b)(4).
Relevant Procedural History
	
On December 28, 2021, this patent issued with a patent term adjustment determination of 409 days. On February 25, 2022, patentee filed an application for patent term adjustment seeking an adjustment of the determination to 466 days.

Decision

The redetermination of patent term adjustment calculation indicates that the patent is entitled to an overall adjustment of 473 days.

Applicant and the Office are not in agreement with respect to the “A” delay under 35 USC 154(b)(1)(A). Patentee contests the adjustment of 254 days assessed under 37 CFR 1.703(a)(1) and argue that the proper adjustment is 258 days. Patentee’s arguments are not found convincing.

Commencement began on October 17, 2017, the date that is 30 months after the date of priority. See, 35 USC 371(b). The application did not fulfill the requirements of 35 USC 371(f) on October 13, 2017 as the application was not filed with the required oaths or declarations. Accordingly, the adjustment of 254 days assessed under 37 CFR 1.703(a)(1) was properly calculated, the adjustment having commenced December 18, 2018, the day after the date that is 14 months after the date of commencement, and ended August 28, 2019, the date that the restriction requirement was mailed.

The adjustment of eight days, assessed in connection with the mailing of the non-final Office action on March 4, 2020, and the adjustment of 52 days, assessed in connection with the mailing of the non-final Office action on December 28, 2020, are not in dispute.

Accordingly, the application is entitled to 314 days of “A” delay (254 days + 8 days + 52 days).

Patentee and the Office are not in agreement with respect to the “B” delay under 35 USC 154(b)(1)(B)(i). Patentee contests the adjustment of 437 days and argues that the patent is entitled to an adjustment of 441 days. Patentee’s arguments are not found convincing.

The patent is entitled to 437 days of “B” delay. The period of “B” delay was properly calculated as having commenced October 18, 2020, the day after the date that is three years after the date of commencement, and ended December 28, 2021, the date that the patent issued.

Patentee and the Office are in agreement with respect to the “C” delay of zero days under 35 USC 154(b)(1)(C).

Patentee and the Office are in agreement with respect to the 52 days of overlap under 35 USC 154(b)(2)(A).

Patentee and the Office are not in agreement with the applicant delay assessed pursuant to 37 CFR 1.704. 

The patent term adjustment was properly reduced 137 days pursuant to 37 CFR 1.704(c)(13) for failure to provide an application in condition for examination as defined at 37 CFR 1.704 (f) within eight months from the date of commencement of the national stage under 35 U.S.C. 371(b) in an international application. The reduction commenced June 18, 2018, the day after the date that is eight months after the date of commencement, and ended November 1, 2018, the date that the application was in condition for examination.

The patent term adjustment was properly reduced 32 days pursuant to 37 CFR 1.704(b) in connection with the reply filed July 6, 2020. The reduction commenced June 5, 2020, the day after the date that the non-final Office action was mailed, and ended July 6, 2020, the date that the reply thereto was mailed.

The patent term adjustment was properly reduced 57 days pursuant to 37 CFR 1.704(c)(8) in connection with the supplemental reply (Information Disclosure Statement) filed September 1, 2020. The reduction commenced July 7, 2020, the day after the date that the initial reply was filed, and ended September 1, 2020, the date that the supplemental reply was filed.

The patent term adjustment was improperly reduced 52 days pursuant to 37 CFR 1.704(c)(8) in connection with the supplemental reply (Information Disclosure Statement) filed May 17, 2021. A review of the record reflects that the Information Disclosure Statement filed May 17, 2021 bore a “Safe Harbor” statement pursuant to 37 CFR 1.704(d). Accordingly, the submission of this supplemental reply is not deemed a failure to engage in reasonable efforts to conclude prosecution (or processing) within the meaning of 37 CFR 1.704(c)(8). Accordingly, this reduction has been restored.

The patent term adjustment was improperly reduced 12 days pursuant to 37 CFR 1.704(c)(10) in connection with the post-allowance submission filed October 8, 2021. As the record reflects that this submission was expressly requested by the Office on August 19, 2021, this submission is not deemed a failure to engage in reasonable efforts to conclude prosecution (or processing) within the meaning of 37 CFR 1.704(c)(10). Accordingly, this reduction has been restored.

Accordingly, the patent term adjustment is subject to a total reduction of 226 days due to applicant delays under 37 CFR 1.704 (137 days + 32 days + 57 days).

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
314 + 437 + 0 – 52 – 226 = 473

Patentee’s Calculation (as set forth at nine of the application for patent term adjustment):

381 + 441 + 0 – 52 – 241 = 466

Conclusion

Patentee is entitled to PTA of 473 days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 314 + 437 + 0 – 52 – 226 = 473 days.

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two-month period is extendible under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed without any additional fee.  However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. After the period of time to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to 473 days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Adviser
Office of Petitions

Enclosure:	Draft Certificate of Correction
		Copy of PTA Printout


DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  11,208,696
		DATED            :  December 28, 2021
		INVENTOR(S) :  De Roos, et al.
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 409 days

      Delete the phrase “by 409 days” and insert – by 473 days--